Citation Nr: 1819651	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to service-connected hypersensitivity with contact urticaria and anaphylaxis and shortness of breath (now claimed as allergies to latex, rubber, and plastic allergy).

 2.  Entitlement to service connection for a cognitive disorder not otherwise specified (NOS), to include as secondary to service-connected hypersensitivity with contact urticaria, anaphylaxis, and shortness of breath (now claimed as allergies to latex, rubber, and plastic).

 3.  Entitlement to an increased rating greater than 40 percent for hypersensitivity with contact urticaria, anaphylaxis, and shortness of breath (now claimed as allergies to latex, rubber, and plastic).

 4.  Entitlement to an increased rating greater than 10 percent for arthroscopic surgery of the left knee with arthritis.

 5.  Entitlement to an increased rating greater than 10 percent for Morton's disease.

 6.  Entitlement to a compensable rating for stress fracture of the right leg (now claimed as pain from bilateral stress fractures of the legs).

 7.  Entitlement to a compensable rating for stress fracture of the left leg (now claimed as pain from bilateral stress fractures of the legs).

 8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

 9.  Entitlement to special monthly compensation based on the need for aid and attendance/housebound.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, her son, and her daughter-in-law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from March 1985 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, July 2010, and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of the hearing has been associated with the record.

In June 2015, the Board determined that the Veteran was not competent for the purpose of managing disbursement of VA funds, and remanded the remaining issues on appeal.  

In the June 2015 decision, the Board noted that the RO issued a December 2014 statement of the case on the issues of entitlement to service connection for elevated blood cholesterol, nerve damage of the left leg, nerve damage of the right leg, and arthritis of the right leg, as well as an increased rating for hypertension and an earlier effective date for the grant of service connection for hypertension.  The Board noted that while the Veteran filed a timely substantive appeal in December 2014, she had requested a hearing.  As the hearing had not been held, but was contemplated and being scheduled, and the issues had not been certified to the Board, the Board concluded that no further discussion of these issues was warranted.  The Veteran subsequently appeared at a hearing before a VLJ other than the undersigned in November 2017, during which the VLJ took testimony on the issues covered in the December 2014 statement of the case as well as those issues listed above.  However, the VLJ who presided over the November 2017 hearing is no longer employed by the Board, and the Veteran will be afforded the option to testify on the noncommon issues before another VLJ.  The issues that were addressed during the November 2012 hearing will be addressed herein by the undersigned, who presided over that hearing.

The issues of entitlement to increased ratings for hypersensitivity with contact urticaria, anaphylaxis, and shortness of breath; arthroscopic surgery of the left knee with arthritis; Morton's disease; stress fractures of the right and left legs; as well as entitlement to a TDIU and special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Seizure disorder was not manifest in service and is unrelated to service, and is unrelated to a service-connected disability.

2.  Cognitive disorder NOS was not manifest in service and is unrelated to service, and is unrelated to a service-connected disability.


CONCLUSIONS OF LAW

1.  Seizure disorder was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated; seizure disorder is not proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

2.  Cognitive disorder NOS was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated; cognitive disorder NOS is not proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

A letter dated in September 2010 discussed the evidence necessary to support the Veteran's claims for service connection.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between herself and VA.  She was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  The Veteran was afforded relevant VA examinations, and the Board finds that they are adequate for the purpose of deciding the Veteran's claims, as they were conducted by neutral, skilled providers who conducted complete examinations and considered the Veteran's history in reaching their conclusions.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2017).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

A VA hospitalization report indicates that the Veteran was admitted in May 1998 and discharged in June 1998.  On admission, she presented with a history of headache, nausea, and vomiting.  Computed tomography (CT) revealed intraventricular hemorrhage in the lateral ventricles with a left frontal clot.  Arteriogram showed a left frontal arteriovenous malformation (AVM).  The Veteran underwent frontal craniotomy with excision of the left frontal AVM.  During the course of her hospitalization, her mental status was noted to wax and wane, but improved following resection of the AVM.  On discharge, mental status was improved to the point that the Veteran was awake, alert, and oriented, but there remained some confusion and agitation.  

In June 1999, the Veteran presented with complaints of what she referred to as "dancing eyes" which the provider suggested might be seizure activity.  

The Veteran was hospitalized in October 2007 following seizure activity.  Previous seizure history was denied; the providers did not prior brain surgery and cerebrovascular anomaly that could be the cause of the current condition.  The Veteran was placed on a ventilator and in restraints due to attempts to remove invasive lines and tubes.  Following extubation, the Veteran was noted to be conscious, alert, and well oriented.  She was noted to exhibit some post-ictical confusion.  She also denied any previous seizure.  A neurology note indicates that the Veteran's seizure activity was more likely secondary to scar tissue left from her previous frontal lobectomy.  

A December 2009 VA emergency department record notes that the Veteran was brought to the emergency room after having a seizure at home.   

A September 2010 mental health consultation report indicates no previous history of psychiatric disorder.  The provider noted a history of surgery for AVM in 1998 without psychological sequelae.  The provider noted that an April 2010 VA neurology evaluation report indicated that the disruptions to the frontal subcortical circuits caused by a large area of encephalomalacia and subsequent seizures presented a logical explanation of the Veteran's disinhibited and erratic behavior.  Following examination, the diagnoses were cognitive disorder NOS and adjustment disorder with boredom and dysphoria.  

During hospitalization in October 2010, the Veteran was noted to answer questions inappropriately.  A physician note indicates that she initially met the criteria for severe sepsis on admission.  There was no indication of seizure activity.  

On VA examination in December 2010, the examiner concluded that seizure disorder was less likely as not caused by or the result of the Veteran's service-connected hypersensitivity with contact urticarial and anaphylaxis and shortness of breath.  He noted that the Veteran had surgery for a left frontal lobe AVM in 1998 and that the structural change was likely the etiology of the disorder.  

On VA psychological examination in January 2011, the Veteran was hostile and minimally cooperative.  History was obtained from her son and daughter-in-law.  Following examination and review of the Veteran's history, the diagnoses were cognitive disorder NOS and rule out personality change due to general medical condition (CVA/seizure).  The examiner opined that anxiety attacks claimed by the Veteran were not caused by or a result of her service-connected hypersensitivity with contact urticarial, anaphylaxis, and shortness of breath.  She noted that the Veteran did not meet the diagnosis for panic disorder, and that her predominant diagnosis was cognitive disorder NOS.  

During her November 2012 hearing, the Veteran's representative indicated that she had no additional evidence to offer with respect to the claims of entitlement to service connection for seizure disorder and cognitive disorder.

On VA mental disorders examination in October 2015, the diagnosis was major neurocognitive disorder due to multiple etiologies.  The examiner declined to address the question of etiology, noting that it was beyond the scope of her practice.

On VA seizure disorders examination in October 2015, the diagnosis was tonic-clonic seizures or grand mal seizures, diagnosed in 2007.  The examiner noted that the Veteran had daily difficulty thinking and impaired short term memory.  She indicated that the surgery for left frontal lobe AVM in 1998 caused structural change that was likely the etiology for epilepsy.  She reasoned that the seizure condition was caused by her left frontal lobe AVM, and the cerebral hemorrhage that it caused.  She noted that an AVM was a congenital abnormality characterized by an abnormal collection of abnormal blood vessels, and that when an AVM was located in the brain, the result was usually an eventual cerebral hemorrhage.  She indicated that AVM lesions were difficult to treat, especially in the brain.  She noted that frequently, they resulted in debilitating hemorrhages, subsequent encephalomalacia, atrophy in the affected lobe, and seizures.  She concluded that the physiologic mechanisms of the Veteran's allergies and angioneurotic edema had not been found to have any association whatsoever with AVMs, hemorrhage from AVMs, or subsequent seizure activity caused by AVM bleeds.  

In a March 2016 addendum report, a VA neuropsychologist reviewed the record and concluded that cognitive disorder was not permanently aggravated by hypersensitivity with contact urticarial and anaphylaxis and shortness of breath.  He pointed out that the cognitive disorder was easily accounted for by her history of AVM, AVM bleed, left frontal encephalomalacia, and seizure disorder.  He noted that his review of the record revealed no evidence of a relationship between the cognitive disorder and hypersensitivity disorder, and that as such, it was not at least as likely as not that the cognitive disorder was worsened by the hypersensitivity.  He indicated that, in the literature, anaphylactic reactions could lead to brain damage following by a cognitive disorder, but that there was no evidence that the Veteran had experienced any episodes of anaphylaxis that had resulted in brain damage or a worsening of her cognitive disorder.

In April 2016, a VA physician concluded that it was not at least as likely as not that the claimed cognitive decline was aggravated beyond natural progression by the service connected hypersensitivity.  She stated that cognitive decline was likely secondary to the intracranial AVM that led to subsequent bleeding, surgery, and seizure.  She indicated that although it was possible that anaphylaxis leading to prolonged syncope or seizure leading to acute or chronic cerebral anoxia could cause cognitive dysfunction, the evidence in the Veteran's case suggested otherwise.  She pointed out that the Veteran was doing well memory-wise until she suffered seizures, which were a complication of AVM and surgery.  She noted that the Veteran's neurological symptoms  occurred years following service, and that there was no documented history or finding that anaphylaxis during service caused any seizure or prolonged anoxia which would have potentially caused memory loss or other cognitive issues.  

Having reviewed the record with respect to this issue, the Board concludes that service connection for seizure disorder and cognitive disorder NOS is not warranted.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, initial findings of seizure disorder date to October 2007, and cognitive disorder to September 2010.  Moreover, the Veteran does not allege that these claimed disabilities are related to service; rather, she maintains that they are related to her service-connected hypersensitivity with contact urticaria, anaphylaxis, and shortness of breath.

The Board has also considered whether service connection is warranted on a secondary basis, and has determined that it is not.  In this regard, the medical evidence of record indicates that neither seizure disorder nor cognitive disorder NOS is causally related to the Veteran's service-connected hypersensitivity disability.  Rather, the examinations of record reflect the conclusion that seizure disorder resulted from post-service AVMs, hemorrhage from AVMs, or subsequent seizure activity caused by AVM bleeds.  Moreover, the medical evidence of record establishes that cognitive disorder is related to seizure activity rather than the service-connected hypersensitivity disability.  In reaching their conclusions, the examiners in this case reviewed the claims file, including the statements of record concerning the etiology of the Veteran's seizure disorder and cognitive disorder NOS, but ultimately concluded that those disorders were not caused or aggravated by the service-connected hypersensitivity disability.  The Board finds the most probative evidence of record to be these opinions by the competent VA health care providers.  The opinions were provided by medical professionals who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale.

To the extent that the Veteran asserts that she has seizure and cognitive disorders that are related to service or a service-connected disability, the Board observes that she and her family may attest to factual matters of which they have first-hand knowledge, such as subjective complaints, and that their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  They are not, however, competent to render an opinion as to the cause or etiology of the current seizure and cognitive disorders because they do not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, any argument by the Veteran or her family members that seizure disorder or cognitive disorder NOS is related to service or a service-connected disability is not probative.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates diagnoses of seizure disorder and cognitive disorder NOS, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to service connected disability.  

For these reasons, the Board concludes that the claims of entitlement to service connection for seizure disorder and cognitive disorder NOS must be denied as the preponderance of the evidence is against the claims.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for seizure disorder is denied.

Entitlement to service connection for cognitive disorder NOS is denied.


REMAND

In the June 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the severity of her hypersensitivity disability.  The Board observes that this disability is evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.104 (diseases of the cardiovascular system), Diagnostic Code (DC) 7118, for angioneurotic edema.  This DC provides for a maximum evaluation of 40 percent.  However, on VA respiratory examination in October 2015, the examiner provided a diagnosis of reactive airway disease and indicated that the Veteran was on inhalational bronchodilator therapy.  She also noted that there were other pulmonary conditions and pertinent physical findings, noting that the Veteran used her inhaler when she was short of breath from her allergies.  While the Board acknowledges that pulmonary function tests do not appear possible due to the Veteran's hypersensitivity, there does appear to be a respiratory component to this disability, and the October 2015 VA examiner should be asked whether this disability is treated by systemic corticosteroids, and if so, how regularly such medication is necessary for the control of this disability.

With respect to the Veteran's left knee disability and left and right leg stress fractures, a VA examination was conducted in November 2015.  Although range of motion of the left knee was reported as normal, the examiner indicated that there was pain on examination.  However, he did not report the point during range of motion at which the Veteran experienced pain.  As such, the examination report is deficient to this extent.  The Board also notes that the Veteran's stress fracture disability is evaluated pursuant to 38 C.F.R. § 4.71a, DC 5262 for impairment of the tibia and fibula.  Under this criteria, ratings are assigned for malunion depending on whether disability of the ankle or knee is slight, moderate, or marked.  Unfortunately, the November 2015 examination report does not contain adequate information for the Board to make a determination as to the severity of the Veteran's stress fracture disability.  Specifically, the examiner did not indicate whether there is disability of the knee or ankle related to this disability, and if so, its severity.  Moreover, the Board pointed out in its June 2015 remand that the Veteran complained of instability and directed that the examiner address these complaints.  This was not accomplished.  As such, clarification must be sought.

The Board also directed that the Veteran be afforded an examination of her bilateral Morton's neuroma, noting that potential higher or separate ratings were available under various DCs for the foot.  On VA examination in November 2015, the diagnosis was Morton's neuroma.  The Veteran reported pain in the feet, but on physical examination, the examiner indicated that there was no pain.  The disability benefits questionnaire for the feet specifically indicates that where there is no pain on physical examination, but the Veteran reports pain, such should be discussed by the examiner.  In this case, the examiner did not address this conflict.  Moreover, he stated that there was no Morton's neuroma or metatarsalgia on examination.  This conflicts with his diagnosis of Morton's neuroma.  In light of these deficiencies, clarification must be sought.

Further development and adjudication of the Veteran's claims may provide evidence in support of the claims for a TDIU and special monthly compensation.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected hypersensitivity with contact urticaria, anaphylaxis, and shortness of breath.  
The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should report all manifestations (including cardiac and respiratory symptoms) of the Veteran's hypersensitivity disability, and should identify the more predominant symptoms and manifestations.  The examiner should specify whether disability is treated by systemic corticosteroids, and if so, how regularly such medication is necessary for the control of this disability.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected left knee disability and stress fractures of the right and left legs.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all knee and ankle pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies, identifying the point during motion at which the Veteran experiences pain.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, if any, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

With respect to the Veteran's bilateral stress fractures, the examiner should indicate whether there is associated knee or ankle disability, and if so, whether such is slight, moderate, or severe.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected Morton's disease.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all foot pathology that is related to the service-connected Morton's disease.  The examiner should conduct all indicated tests and studies.  If the Veteran reports pain, but none is found on physical examination, the examiner must address this conflict.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, if any, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

4.  Thereafter, review the VA examination reports to ensure compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

5.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


